SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [ ] Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement [ ] Definitive Additional Materials []Soliciting Material Pursuant to Section 240.14a-12 WNC HOUSING TAX CREDIT FUND IV, L.P., SERIES 1 (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Dated Filed: WNC HOUSING TAX CREDIT FUND IV, L.P., SERIES 1 17782 Sky Park Circle Irvine, California 92614 1-714-662-5565, Extension 600 April 7, 2011 Dear Holders of Units of Limited Partnership Interest (“Limited Partners”): Enclosed please find a Consent Card for you to complete and forward. You own Units of Limited Partnership Interest in WNC Housing Tax Credit Fund IV, L.P., Series 1, a California limited partnership (the “Partnership”). We are writing to request your consent to authorize WNC Tax Credit Partners IV, L.P., as the general partner of the Partnership, to liquidate the assets of the Partnership and wind up its affairs. The Liquidation involves the sale of the apartment complexes for low- and moderate-income tenants or the interests therein owned by the Partnership, payment of Partnership liabilities, and dissolution of the Partnership. In connection with the proposed Liquidation, attached are a Notice for Action by Written Consent, a Consent Solicitation Statement, which contains important information relating to the Liquidation, and a Consent Card with a return envelope. You are urged to read the Consent Solicitation Statement carefully. If you are in doubt as to how to deal with the matters described in the Consent Solicitation Statement you should consult your financial advisor. If you want your vote to be represented, you should complete the enclosed Consent Card and sign, date and return it promptly in the enclosed postage-paid envelope, or in another manner set forth in the section of the attached Consent Solicitation Statement entitled “Voting Procedures.” Please note that this solicitation will expire no later than 5:00 p.m. (Pacific Time), on June 3, 2011, unless the Limited Partners approve an extension of the solicitation period and the solicitation period is then extended by the general partner in its sole discretion. Sincerely, WNC Tax Credit Partners IV, L.P., a California limited partnership, General Partner 17782 Sky Park Circle · Irvine, CA 92614-6404 · Phone 714/662 5565 · Fax 714/708 8498 WNC HOUSING TAX CREDIT FUND IV, L.P., SERIES 1 NOTICE FOR ACTION BY WRITTEN CONSENT OF LIMITED PARTNERS To the Holders of Units of Limited Partnership Interest in WNC Housing Tax Credit Fund IV, L.P., Series 1, a California limited partnership: We are soliciting consents from the holders of Units of Limited Partnership Interest (the “Units”) in WNC Housing Tax Credit Fund IV, L.P., Series 1, a California limited partnership (the “Partnership”) to authorize WNC Tax Credit Partners IV, L.P., the general partner of the Partnership, to liquidate the assets of the Partnership and wind up its affairs. The proposed Plan of Liquidation and Dissolution is set forth in the accompanying Consent Solicitation Statement. In addition, we are soliciting consent to authorize the general partner, in its sole discretion, to elect to extend the period during which consents of the holders of the Units may be solicited and voted. Because you are a holder of one or more Units, we are asking for your consent to the proposed Plan of Liquidation and Dissolution. Please carefully review the information in the enclosed Consent Solicitation Statement before voting. If you have any questions or require assistance in completing the enclosed Consent Card, please call WNC Investor Services at 1-714-662-5565, Extension 600. DATED April 7, 2011 at Irvine, California. Sincerely, WNC Tax Credit Partners IV, L.P., a California limited partnership, General Partner IMPORTANT: YOUR PARTICIPATION IS VERY IMPORTANT. PLEASE COMPLETE THE ENCLOSED CONSENT CARD AND SIGN, DATE AND RETURN IT PROMPTLY BY ONE OF THE VOTING PROCEDURES DESCRIBED BELOW. FAILURE TO RETURN THE ENCLOSED CONSENT CARD WILL HAVE THE SAME EFFECT AS A VOTE AGAINST THE LIQUIDATION. TABLE OF CONTENTS INTRODUCTION AND SUMMARY 1 General 1 Plan of Liquidation and Dissolution 1 Background and Reasons for the Liquidation 1 Material Federal Income Tax Consequences 2 Interests of Certain Persons in the Liquidation 2 QUESTIONS AND ANSWERS ABOUT THIS CONSENT SOLICITATION STATEMENT AND THE PROPOSED LIQUIDATION 3 WHAT YOU SHOULD KNOW BEFORE VOTING ON THE LIQUIDATION 5 Background and Reasons for the Liquidation 5 Risks of the Liquidation 7 Liquidation and Dissolution 8 Interests of Certain Persons in the Liquidation 9 Liquidation Expenses 9 Estimated Results of Liquidation 10 Material Federal Income Tax Consequences 13 Amendment to the Plan of Liquidation and Dissolution 16 No Appraisal Rights 16 Regulatory Approvals 16 SELECTED FINANCIAL DATA 17 RECOMMENDATION OF THE GENERAL PARTNER 18 Fiduciary Duties of the General Partner 18 VOTING PROCEDURES 18 Record Date and Outstanding Units 19 Revocability of Consent 19 FORWARD-LOOKING STATEMENTS 19 OTHER MATTERS 20 APPENDIX A 21 Plan of Liquidation and Dissolution of WNCHousing Tax CreditFund IV,L.P., Series 1,a California limited partnership 21 –i– [This Page Intentionally Left Blank] –ii – WNC HOUSING TAX CREDIT FUND IV, L.P., SERIES 1 17 IRVINE, CALIFORNIA 92614 1-714-662-5565, Extension 600 CONSENT SOLICITATION STATEMENT FOR WRITTEN CONSENT WITHOUT A MEETING INTRODUCTION AND SUMMARY General This Consent Solicitation Statement is being furnished to holders (the “Limited Partners”) of Units of Limited Partnership Interest (the “Units”) in WNC Housing Tax Credit Fund IV, L.P., Series 1, a California limited partnership (the “Partnership”), in connection with the solicitation of approval for the sale and liquidation of all of the Partnership’s assets and the dissolution of the Partnership (the “Liquidation”) pursuant to a Plan of Liquidation and Dissolution (the “Plan of Liquidation and Dissolution,” or the “Plan”). In addition, we seek consent to allow WNC Tax Credit Partners IV, L.P., as the general partner of the Partnership (the “General Partner”), to extend in its sole discretion the period during which consents may be solicited and voted. The matters for which we seek consent are listed in the accompanying Notice for Action by Written Consent of Limited Partners and are described in further detail in this Consent Solicitation Statement. Plan of Liquidation and Dissolution The Partnership has invested in limited partnerships or limited liability companies (the “Local Limited Partnerships”) which own apartment complexes for low-income tenants (the “Apartment Complexes”). Upon approval of the Liquidation, we will (1)procure appraisals for each of the Apartment Complexes, to the extent not recently procured, (2)seek to sell the assets of the Partnership and use the sales proceeds and/or other Partnership funds to pay all expenses in connection with such sales, (3)pay or make provision for payment of all Partnership obligations and liabilities, including accrued fees and unpaid loans to the General Partner, and (4)distribute the remaining cash, if any, in the manner set forth in the partnership agreement for the Partnership (the “Partnership Agreement”), as described in this Consent Solicitation Statement. We will then file a Certificate of Cancellation with the California Secretary of State, whereupon, or at such later time as may be specified in the Certificate of Cancellation, the Partnership will be terminated and will cease to exist. We expect the disposition of the Partnership’s assets could be completed approximately one year to three years after the Limited Partners’ approval of the Liquidation. The Partnership’s interests in Local Limited Partnerships are referred to as “Local Limited Partnership Interests” herein. Background and Reasons for the Liquidation The General Partner recommends the Liquidation of the Partnership for numerous reasons, including the following: · The Apartment Complexes no longer produce tax credits for the Limited Partners and the current tax losses may not be usable by most Limited Partners. · Liquidation of the Partnership will provide some Limited Partners with additional tax benefits by freeing up previously suspended and unused passive activity losses. · Liquidation of the Partnership would eliminate the need for Limited Partners to include on their individual tax returns Schedule K-1 activity with respect to the Partnership. · The Apartment Complexes are aging, and administrative, maintenance and repair costs are expected to increase. · Costs of operating the Partnership will continue to hold steady even if there are fewer properties that provide cash to the Partnership. · There is no established market for the Units and Units can only be sold, if at all, at a discount. The Units are difficult for the Limited Partners to dispose of without the Liquidation. · Other alternatives to the Liquidation are unlikely to produce returns to the Limited Partners. Material Federal Income Tax Consequences Each Limited Partner is required to take into account his or her distributive share of the Partnership’s income, gains, losses, deductions, credits and tax preference items in computing such Limited Partner’s federal income tax liability for any taxable year. For federal income tax purposes, each Limited Partner will be required to include in his or her income his or her allocable share of the gain or loss realized by the Partnership upon the sale of the Partnership’s assets pursuant to the Liquidation. A Limited Partner will recognize gain to the extent the amount of the liquidating distribution (if any) received by the Limited Partner exceeds the Limited Partner’s tax basis for his or her Units. Future sales will occur in a manner which will not result in any recapture of tax credits. THE DISCUSSION OF U.S. FEDERAL INCOME TAX CONSEQUENCES SET FORTH ABOVE AND BELOW IN THIS CONSENT SOLICITATION STATEMENT DOES NOT PURPORT TO BE A COMPLETE ANALYSIS OR LISTING OF ALL POTENTIAL TAX EFFECTS THAT MAY APPLY TO A LIMITED PARTNER. LIMITED PARTNERS ARE STRONGLY URGED TO CONSULT THEIR OWN TAX ADVISORS TO DETERMINE THE PARTICULAR TAX CONSEQUENCES OF THE LIQUIDATION TO THEM, INCLUDING THE APPLICATION AND EFFECT OF FEDERAL, STATE, LOCAL, FOREIGN AND OTHER TAX LAWS. Interests of Certain Persons in the Liquidation While the General Partner is required to perform in a manner consistent with its fiduciary duties to the Limited Partners, it would have interests in the Liquidation that may differ from those of the Limited Partners. First, the General Partner would no longer be entitled to annual management and other fees earned in its capacity as general partner. Second, Liquidation would eliminate any potential liability of the General Partner for liabilities of the Partnership or actions taken by the General Partner as a fiduciary. Third any accrued but unpaid asset management fees and any loans advanced to the Partnership by the General Partner will be paid prior to any distributions to the Limited Partners. Fourth, if any distributions are paid, the General Partner might be entitled to a share thereof (no material distributions are anticipated). Fifth, an affiliate of the General Partner may be the Local General Partner of a Local Limited Partnership at the time of a sale and as such might be entitled to a sales preparation fee and a percentage of the net sales proceeds, and a sale would eliminate any potential liability of the Local General Partner for liabilities of the Local Limited Partnership or actions taken by the Local General Partner as a fiduciary. As of the date of this Consent Solicitation Statement, neither the General Partner nor any affiliate of the General Partner is a Local General Partner. Additionally, the General Partner may have ongoing business relationships with potential purchasers of the Partnership’s assets, including but not limited to, an affiliate of the General Partner participating as the purchaser, developer, and/or property manager. The General Partner may have to negotiate a higher sales preparation or other fee in order to obtain the approval of a Local General Partner to a particular sale. - 2 - QUESTIONS AND ANSWERS ABOUT THIS CONSENT SOLICITATION STATEMENT AND THE PROPOSED LIQUIDATION Q:Why have I received this Consent Solicitation Statement? A:You have received this Consent Solicitation Statement because the Partnership Agreement permits the Limited Partners to approve the dissolution of the Partnership. You are entitled to vote because, according to the records of the Partnership, you owned Units on April 7, 2011. Q:What does the Liquidation involve? A:We are proposing to sell all of the Partnership’s interests in the Local Limited Partnerships or sell the Apartment Complexes owned by the Local Limited Partnerships in which the Partnership is invested. In addition, the General Partner intends to pay or make provision for all Partnership obligations and liabilities, and terminate the Partnership. Q:How can the Liquidation be approved? A:The Liquidation will be approved with the consent of a majority-in-interest of all Limited Partners. Q:How will proceeds from the sales of Apartment Complexes or Local Limited Partnership Interests be used? A:In accordance with the Partnership Agreement, net proceeds of the sales of Apartment Complexes or Local Limited Partnership Interests will be used for the payment of debts and obligations and establishment of reserves, including debts and obligations owed to the General Partner. Any remaining amounts would be distributed in accordance with the Partnership Agreement. Distributions in a material amount are not anticipated. Q:Why is the General Partner proposing to sell the Partnership’s assets at this time? A:The General Partner is recommending the Liquidation because the General Partner believes the Partnership has maximized the principal benefits of owning the Apartment Complexes, in particular, generating for the Limited Partners: low-income housing tax credits; and passive tax losses. A sale of the Partnership’s assets will afford the Limited Partners an exit strategy to alleviate the burden of the Schedule K-1 tax reporting requirements of the Partnership. There are few other opportunities to liquidate an investment in Units due to the absence of an established market for the Units. Furthermore, the Liquidation is expected to allow any suspended passive activity losses, to the extent not previously used by a Limited Partner, to be used by the Limited Partner to offset gain from the Liquidation and perhaps other income of the Limited Partner. Limited Partners are urged to consult with their tax advisors regarding the impact of the passive loss rules on their individual circumstances. Also, we believe that the increasing age of the Apartment Complexes will lead to increased maintenance and administrative expenses for the Apartment Complexes. Moreover, the Apartment Complexes have limited prospects for appreciation unless significant additional investments are made to upgrade the properties. The need for upgrades and capital improvements also makes refinancing (for those properties whose current mortgages permit prepayment) a less attractive option than sale because a new lender would likely require that significant sums be invested immediately in repairs and improvements, thereby diminishing or eliminating any cash available for distribution. Many of the mortgages, however, either do not permit prepayment, have pre-payment restrictions, or do not appear to be able to support a market rate mortgage in an amount sufficient to pay off the existing mortgage balance. - 3 - At conclusion of its acquisition phase, the Partnership had investments in 21 Local Limited Partnerships. Today the Partnership retains interests in all 21 of those Local Limited Partnerships. The Partnership’s third party expenses, consisting primarily of audit, tax and Securities and Exchange Commission reporting, generally will not decrease in proportion to the number of properties sold or transferred. Such expenses are relatively fixed. Consequently, the General Partner is of the view that the Liquidation would provide the most efficient manner to liquidate and dissolve the Partnership. The General Partner believes that in the case of the majority of Limited Partners, the primary benefit of Liquidation will be the tax benefits associated with freeing up previously suspended passive activity losses. Assuming that a Limited Partner has held his or her Units since the Partnership’s initial offering; and that the Partnership’s passive activity losses have only been used by the Limited Partner to offset any previous passive activity income/gain from the Partnership; the General Partner estimates that the Liquidation will free up previously suspended passive activity losses to offset any taxable income and gain from the Liquidation. However, each Limited Partner should consult his or her personal tax advisor to determine the actual amount, if any, of passive activity losses which the Limited Partner may have suspended. Q:Does the General Partner recommend that I consent to the Liquidation? A:Yes. The General Partner recommends that Limited Partners consent to the Liquidation by marking the box entitled “FOR” with respect to the Liquidation proposal on the enclosed Consent Card and returning the Consent Card promptly in accordance with the voting procedures described in “VOTING PROCEDURES” below. The General Partner, however, has conflicts of interest in recommending the Liquidation. For additional information regarding our conflicts of interest, see “WHAT YOU SHOULD KNOW BEFORE VOTING ON THE LIQUIDATION — Interests of Certain Persons in the Liquidation” below. Q:What will happen if the Liquidation is approved? A:The General Partner itself will seek to market and sell the Partnership’s assets and use the net proceeds to pay off Partnership debts and obligations. Under the Plan, the General Partner will take all necessary steps to terminate the Partnership. We expect that it could take approximately one year to three years from the date of the Limited Partners’ approval of the Liquidation to sell the Partnership’s assets. Liquidation and dissolution can be a complex process that may depend on a number of factors, some of which are beyond the General Partner’s control. Accordingly, there can be no assurance that the Liquidation will be completed within the specified time frame. Completion of the Liquidation may also be subject to certain risks. See “WHAT YOU SHOULD KNOW BEFORE VOTING ON THE LIQUIDATION — Risks of the Liquidation” below. Q:Will I owe any federal income tax as a result of the Liquidation? A:The sale of the Apartment Complexes may generate both ordinary income and capital gain to the Limited Partners for United States federal income tax purposes. On the other hand, the Liquidation may free up passive activity losses which may allow Limited Partners to gain the benefit of suspended and unused passive activity losses. Tax matters are very complicated and your tax consequences may depend on your financial situation and whether you purchased your Units in the original offering or in the secondary market. Please consult your tax advisor to determine the exact tax consequences of the Liquidation to you. See “WHAT YOU SHOULD KNOW BEFORE VOTING ON THE LIQUIDATION — Material Federal Income Tax Consequences” below. Q:What if the Liquidation is not approved? A:If the Liquidation is not approved by a majority in interest of the Limited Partners, then the Partnership will continue to operate as a legal entity with its assets and liabilities. The General Partner would continue to sell individual Apartment Complexes or Local Limited Partnership Interests from time to time. Upon the sale of the last asset, the Partnership would be dissolved. - 4 - Q:How long do I have to consent? A:You may submit your signed Consent Card now. Please mark your vote, sign and return the Consent Card using the enclosed postage pre-paid envelope provided or fax it to the Partnership at (714) 708-8498. In order for your Consent Card to be accepted, it must be received by 5:00 p.m., Pacific Time, on the earlier of the date on which the Limited Partners approve the Liquidation proposal, or June 3, 2011 (the “Expiration Date”), unless the Limited Partners approve the proposal to extend the solicitation period and the General Partner extends the period for giving consents, in which case the new Expiration Date established by the General Partner will be the last date upon which your Consent Card will be accepted. See “VOTING PROCEDURES” below. Q:Can I revoke my consent? A:Yes. Limited Partners may withdraw or revoke their consent at any time prior to 5:00 p.m., Pacific Time, on the Expiration Date. To be effective, a written or facsimile revocation or withdrawal of the Consent Card must be received prior to the Expiration Date and addressed as follows: Investor Services, 17782 Sky Park Circle, Irvine, California 92614. A notice of revocation or withdrawal must specify the Limited Partner’s name and the number of Units being withdrawn. After the Expiration Date, all consents previously executed and delivered and not revoked will become irrevocable. Q:Do Limited Partners have dissenters’ rights? A:Under applicable state law, Limited Partners are not entitled to appraisal or other dissenter’s rights with respect to the value of the Units. There will not be any procedure by which a Limited Partner can seek an alternative valuation of his or her Units, regardless of whether the Limited Partner does or does not consent to the Liquidation. WHAT YOU SHOULD KNOW BEFORE VOTING ON THE LIQUIDATION The information contained in this Consent Solicitation Statement with respect to the Liquidation is qualified in its entirety by reference to the Plan of Liquidation and Dissolution and the Partnership Agreement. A copy of the Plan of Liquidation and Dissolution is attached hereto as Appendix A, and is incorporated by reference herein. A copy of the Partnership Agreement may be requested from the Partnership, free of charge, upon written request to Investor Services, 17782 Sky Park Circle, Irvine, California 92614. Background and Reasons for the Liquidation The Partnership is a California limited partnership formed to acquire interests in the Local Limited Partnerships, each of which was to own and operate an Apartment Complex. Each Apartment Complex qualified for the low-income housing tax credit under Section42 of the Code. Each Apartment Complex also benefited from mortgage and/or rent subsidies or other forms of government assistance. The Partnership offered Units in a public offering that concluded on or about July 1994. Investors purchasing 10,000 Units contributed $10,000,000 to the Partnership. The Partnership holds interests in a total of 21Local Limited Partnerships, each of which owns one Apartment Complex. To date, the Partnership has not sold or transferred its interest in any Local Limited Partnership. The principal investment objectives of the Partnership described in its Prospectus were to provide tax benefits in the form of: · Tax credits that Limited Partners could use to offset their federal income tax liabilities. The Partnership intended to invest in Local Limited Partnerships with a view to realizing tax credits sufficient to offsetapproximately $1,450 to $1,700 of federal income tax liabilities per Unit over the first 11 years; and · Tax losses which certain investors could use to offset passive income. - 5 - The Partnership has strived to meet its objectives. Not including any other past benefits of holding Units, such as distributions of cash and use or accrual of passive activity losses, Limited Partners have received low-income housing tax credits in an amount of approximately 145.8% of their original investments. Original Federal Tax Credit Target Weighted Average Tax Credits Generated(1) $1,450 to $1,700 per $1,000 investment (1)For first Limited Partners admitted to the Partnership. Before recommending the Liquidation, the General Partner considered the benefits and risks associated with continuing the business of the Partnership. After weighing the benefits and risks of continuation, the General Partner believes that the Liquidation is in the best interests of the Limited Partners for the following reasons: •The Partnership no longer generates low-income housing tax credits. •The Liquidation of the Partnership may provide many Limited Partners with additional tax benefits by freeing up previously suspended passive activity losses. Assuming that a Limited Partner acquired his or her Units at the initial offering by the Partnership, and that the Partnership’s passive activity losses have only been used by the Limited Partner to offset any previous passive activity income/gain from the Partnership, the General Partner estimates that the Liquidation will unlock previously suspended passive activity losses. Limited Partners may be able to use these losses to offset any gains from the sale of the Apartment Complexes. Limited Partners are urged to consult their own tax advisors as to the specific tax consequences to them of the Liquidation, including the applicability and effect of federal, state, local and other tax laws. Each Limited Partner should be aware that the specific tax consequences to him or her will vary depending upon several factors, including when the Limited Partner purchased his or her Units. See “— Material Federal Income Tax Consequences” below for more explanation. •Many Limited Partners find the Schedule K-1 required from their investment in the Partnership complicated to report on their own tax returns. That may require individuals to incur tax return preparation costs they would not otherwise have to incur. •Maintenance and administrative expenses associated with aging Apartment Complexes will continue to increase. •There may be prepayment restrictions on mortgages encumbering Apartment Complexes. Mortgages with prepayment restrictions may not be eligible for refinancing at this time or may substantially impact the appraised value of the encumbered assets. Certain mortgages may be pre-payable, but the encumbered assets might not be able to support market rate mortgages in amounts sufficient to pay off the existing mortgage balances. There may be no refinancing opportunity for an Apartment Complex the value of which is less than the outstanding mortgage amount. Even those Apartment Complexes that could be refinanced may not produce much equity for distribution because new lenders would likely require significant amounts to be invested immediately in repairs and capital improvements for the aging properties. Selling one property while refinancing another would result in a smaller fund carrying fixed expenses, such as tax preparation fees. •The Liquidation is unlikely to provide Limited Partners with distributions in any material amount. See “— Estimated Results of Liquidation” below. Due to future variables such as changes in market conditions, fluctuations in real property values and lack of certainty regarding the potential buyers of Local Limited Partnership Interests and/or Apartment Complexes, it is difficult to ascertain at this time whether Limited Partners would receive distributions from other strategic alternatives if the Liquidation is not approved; however, the Partnership would continue to accrue management fees of the General Partner and other operating costs and expenses until dissolution of the Partnership. - 6 - •Currently, there is no established market for the Units. Limited Partners are only able to sell their Units in an informal secondary market, which contains a small number of participants with infrequent transactions. The General Partner believes that Limited Partners may desire to liquidate their investment in the Partnership. •To the extent the Apartment Complexes are not sold, they will continue to subject the Partnership to the risks inherent in the ownership of real property. These include fluctuations in occupancy rates, operating expenses and rental rates, which in turn may be affected by general and local economic conditions and by the supply and demand principles. For the reasons stated above, the General Partner believes that the Liquidation would produce a better result for the Limited Partners than continuing to operate the Partnership in its current form indefinitely. If the Liquidation is not approved by a majority in interest of the Limited Partners, the Partnership would continue to operate in its current fashion and no sales of all or substantially all of the Partnership’s assets in a single transaction, except in connection with the liquidation of the Partnership, will be made without consent of the Limited Partners. Sales of individual Apartment Complexes or groups of individual Apartment Complexes would continue to be made. No independent third party has reviewed or approved our recommendation. However, we believe that our recommendation is in the best interest of Limited Partners and consistent with our fiduciary duties to the Limited Partners. See “RECOMMENDATION OF THE GENERAL PARTNER — Fiduciary Duties of the General Partner.” Consequently, we recommend that the Limited Partners consent to the proposed Liquidation by marking the box entitled “FOR” next to the Liquidation proposal on the enclosed Consent Card. Limited Partners are urged to consult with their independent financial and tax advisors prior to consenting to the Liquidation. Risks of the Liquidation In addition to the other information included elsewhere in this Consent Solicitation Statement, the following factors should be considered carefully in determining whether to approve the Liquidation. The General Partner will have conflicts of interest in the Liquidation. If the Liquidation is approved, the General Partner will have conflicts of interest with respect to the Liquidation. See “— Interests of Certain Persons in the Liquidation” below for further explanation. If the Liquidation is approved, you face uncertainty as to the amount of suspended passive activity losses that may become usable to offset income and gains. If the Liquidation is approved, you will have capital gains and/or ordinary income, which could result in your being taxed. Suspended passive activity losses may be freed upon the Liquidation of the Partnership. This possibility relies on numerous assumptions, including assumptions that there will be no further gains that reduce the current amount of suspended passive activity losses, that all properties will be sold at the same time, that the Partnership’s passive activity losses have only been used by you to offset any previous passive activity income/gain from the Partnership, and that you acquired your Units during the initial offering. In addition, operating losses flowing from each Local Limited Partnership to the Partnership, which may increase the amount of suspended activity losses, were estimated through the assumed date of sale, which may not be the actual time that the Liquidation is completed. Because it is unlikely that each of these assumptions will be true in all cases, you may or may not receive enough previously suspended passive activity losses to offset the taxable income and gain from the Liquidation. You are strongly urged to consult your own tax advisors to determine the particular tax consequences of the Liquidation to you, including the application and effect of federal, state, local, foreign and other tax laws. See “— Material Federal Income Tax Consequences” below for further explanation. The General Partner or its affiliates may have business relationships with the purchasers of the Apartment Complexes after the Apartment Complexes are sold. It is possible that affiliates of the General Partner will receive compensation from selling interests in the Apartment Complexes to other investors after the Apartment Complexes are sold. For example, the Apartment Complexes may be eligible for federal low-income housing tax credits if they are rehabilitated. Affiliates of the General Partner may negotiate a provision which allows them to sell or “syndicate” such Apartment Complexes and assist in the development and rehabilitation of such Apartment Complexes without Limited Partners’ consent if the Liquidation is approved. Affiliates of the General - 7 - Partner have extensive experience and interests in the sale, purchase, development and rehabilitation of real property and there may be opportunities for affiliates of the Partnership or the General Partner to profit from the Apartment Complexes after they are sold. Limited Partners would not participate in any such potential profits. If the Liquidation is approved, Limited Partners will continue to hold Units if the General Partner is unable to sell all of the Apartment Complexes. Even if the Liquidation is approved by the Limited Partners, the General Partner may not be able to sell all of the remaining assets, in which case the Partnership will not be liquidated and the Partnership will continue to hold interests in those assets that could not be sold. In this situation, Limited Partners would continue to receive a Schedule K-1 for their interest in the Partnership. There is a lack of independent representation regarding the Liquidation recommendation. The Partnership has not retained an independent representative to act on behalf of the Limited Partners or the Partnership in designing the overall structure of the Liquidation. In addition, the Partnership does not intend to employ an independent agent to structure and negotiate the terms and conditions (including the consideration to be received) upon which the Partnership’s assets will be sold. The Partnership did not seek to obtain an opinion relating to the fairness to the Limited Partners of the proposed Liquidation. There is no assurance that the General Partner can obtain better results for the Partnership in the sale of Partnership assets than would otherwise be obtained by the Local General Partners of the Local Limited Partnerships or a third-party broker. The Liquidation would lead to a loss of opportunity to benefit from future events. There can be no assurance that a continuation of the Partnership would not result in greater returns to Limited Partners than the Liquidation. After the Liquidation, the Partnership will not benefit from possible improvements in economic and market conditions that could produce increased cash flow and enhance the sales prices of the Apartment Complexes. In addition, there can be no assurance that the Liquidation will result in greater returns to the Limited Partners than a merger of the Partnership with another entity, a refinancing of some or all of the Apartment Complexes or any other strategic alternative, whether or not considered by the General Partner. Liquidation and Dissolution If the Liquidation is approved by a majority in interest of the Limited Partners, the General Partner will seek to sell the Partnership’s Local Limited Partnership Interests or cause the Local General Partners to sell the Apartment Complexes for the best price obtainable, which in most cases is expected to be at least equal to the appraised value. In the view of the General Partner, the value of each Apartment Complex (and in turn, the value of each Local Limited Partnership Interest) does not exceed the outstanding debt secured by the Apartment Complex. Generally, the General Partner would seek to sell assets for at least the appraised value thereof, which could be less than the amount of outstanding debt. A sale of an Apartment Complex at less than the amount of outstanding debt could result in recognition of income from the relief of indebtedness. In any event, appraisals are only estimates of value, and the actual price to be received on any sale likely would be more or less than such appraised value. Appraisals received by the Partnership in the preceding 12 months, if any, are set forth in a schedule in the materials that follow. Pursuant to the Plan of Liquidation and Dissolution, prior to completing the Liquidation, the Partnership must file all tax returns with federal, state and local tax authorities, and must file all reports with the Securities and Exchange Commission and provide or make available such reports to Limited Partners in accordance with the Partnership Agreement. Pending the sale of the Apartment Complexes or Local Limited Partnership Interests, the Local Limited Partnerships will continue to lease units in the Apartment Complexes and the Partnership will continue to operate. The General Partner expects the sale of the Partnership’s assets could be completed approximately one year to three years after the date of the Limited Partner’s approval of the Liquidation. Liquidation, however, can be a complex process which may depend on a number of factors, and some of these factors are beyond the General Partner’s control. For example, the Partnership may be pursuing claims against others or defending litigation, or there may be other contingencies to which the Partnership may become subject during the Liquidation. Furthermore, the General Partner may determine that the interests - 8 - of the Limited Partners are better served by waiting to sell certain Apartment Complexes until after certain restrictions have been lifted, maximizing the value of the sales of such Apartment Complexes. Consequently, the Liquidation may take longer or shorter than expected. Interests of Certain Persons in the Liquidation You should be aware that the General Partner, although it is required to perform in a manner consistent with its fiduciary duties to the Partnership and the Limited Partners, would have interests in the Liquidation that may differ from those of the Limited Partners. Such interests include the following: •If distributions are made, any accrued but unpaid asset management fees and any loans advanced to the Partnership by the General Partner will be paid prior to any distributions to the Limited Partners. As of December31, 2010, the Partnership owed the General Partner accrued unpaid advances of approximately $131,000 and asset management fees of approximately $265,000. •If the Liquidation is approved and consummated, the General Partner and/or its affiliates will no longer be entitled to its annual management and other fees currently received in its capacity as general partner of the Partnership. •The Liquidation of the Partnership will eliminate any potential liability of the General Partner for liabilities of the Partnership or actions taken by the General Partner as a fiduciary. •An affiliate of the General Partner may be or may become the Local General Partner of a Local Limited Partnership and as such might be entitled to a sales preparation fee and a percentage of the net sales proceeds, and a sale would eliminate any potential liability of the Local General Partner for liabilities of the Local Limited Partnership or actions taken by the Local General Partner as a fiduciary. •The General Partner may have ongoing business relationships with potential purchasers of the Partnership’s assets, including but not limited to an affiliate of the General Partner participating as the purchaser, developer and/or property manager. The General Partner may have to negotiate a higher sales preparation or other fee in order to obtain the approval of a Local General Partner to a particular sale. Per the Partnership Agreement, after the payment of all Partnership obligations, all liquidation and sale proceeds shall be applied and distributed in the following amounts and order of priority: to the Limited Partners until they have received distributions of sale proceeds from all sources in an aggregate amount equal to their capital contributions, plus a specified return thereon, and the balance 90% to the Limited Partners and 10% to the General Partner. No such distributions are anticipated in any material amount. Liquidation Expenses The Partnership will pay for the expenses of the solicitation and, if approved by Limited Partners, the Liquidation. Expenses of the solicitation include but are not limited to the costs of mailing and printing this Consent Solicitation Statement, any supplements to it or other documents related to the Liquidation, telephone calls, legal, appraisal, and accounting fees. The Partnership will pay these expenses whether or not the Liquidation is consummated. Liquidation expenses include filing fees, legal and accounting fees not included as solicitation expenses, travel expenses and all other fees related to the Liquidation. Partnership-level liquidation expenses include tax filing expenses and other expenses upon dissolution of the Partnership. Local Limited Partnership-level liquidation expenses include the legal fees and other costs associated with the sale of each Apartment Complex or Local Limited Partnership Interest. - 9 - Estimated Results of Liquidation Due to the fact that each Apartment Complex is a low- to moderate-income housing development subject to the rules and regulations of state housing authorities and restrictions under the Internal Revenue Code, the methods of valuation for the Partnership’s assets differ from traditional valuations in the sales of housing. See “— Restrictions” below for more details. Furthermore, the valuation methods may differ for each of the Apartment Complexes, as each may be subject to different restrictions and different market conditions. While the General Partner anticipates that a particular disposition could be different, in its experience, most sales of properties financed in a manner similar to the Apartment Complexes will consist of either a sale of the Local Limited Partnership Interest to a third party, a transfer of the Local Limited Partnership Interest to the existing Local General Partner, or a resyndication of the Apartment Complex. A resyndication involves a subsequent allocation of low-income housing tax credits (“LIHTCs”) and requires the sale of the property. In a resyndication transaction, properties may be sold to an unrelated third party or to a new entity controlled by the existing Local General Partner or the General Partner. When properties are sold to unrelated third-party purchasers, the value of those properties will be substantiated through a competitive bidding process, an independent third party appraisal of property value or a combination of both. In most cases when a competitive bidding process is used to substantiate the value of a property, an independent and qualified real estate broker will market the property and manage the bidding process. The General Partner will review all of the bids submitted to any such broker for the property. At this time, the General Partner has not consulted with any real estate brokers or other real estate professionals concerning potential purchasers of the Apartment Complexes except where sales of Apartment Complexes are already in progress. When the General Partner intends to transfer the Partnership’s Local Limited Partnership Interest to an entity controlled by the existing Local General Partner or to an entity controlled by the General Partner, the General Partner will substantiate the value of the property through an independent third party appraisal of property value. Notwithstanding the preceding, when the value of a property is less than the outstanding mortgage debt encumbering the property, its disposition might be through a short sale, which could entail a payment of cash from the seller rather than the receipt thereof, and could also entail recognition of income from the relief of indebtedness. Liabilities. The Local Limited Partnerships have certain liabilities that must be satisfied from the sales proceeds before any distributions would be available to the Partnership. These may consist of the mortgage balances on the properties that are not being assumed, loans to the Local General Partners and other affiliates, and payments on other indebtedness. Furthermore, because the Partnership owns less than 100% of the economic interest of the Local Limited Partnerships, the distributable proceeds of the sale of the Apartment Complexes would be divided among the Partnership, the Local General Partners, and other limited partners, if any, of the Local Limited Partnerships. Restrictions.Only oneof the Apartment Complexes remains subject to the 15-year LIHTC Compliance Period imposed by Section42 of the Code; however, other income and/or rent restrictions may continue to limit the use of the properties beyond the 15-year LIHTC Compliance Period. Because the Local Limited Partnerships are currently controlled by Local General Partners that are unaffiliated with the Partnerships, there may be more restrictions on the individual Apartment Complexes than the General Partner is aware of, and there may be certain local and state level restrictions on certain Apartment Complexes that are not described below or elsewhere in this Consent Solicitation Statement. Some examples of additional restrictions are as follows: Extended Use Restrictions. Pursuant to Section42 of the Code, all properties that received LIHTC allocations in 1990 or any subsequent year are subject to affordable housing use restrictions for a minimum period of 30 years, or an additional 15 years beyond the expiration of the 15-year LIHTC Compliance Period. These restrictions are set forth in an agreement between the Local Limited Partnership and the pertinent state housing agency which is responsible for allocating LIHTCs within the state. The terms of the extended use restrictions vary by property and may impact the appraised value. Prepayment Restrictions. Certain subsidized or government loans may include income and/or rent restrictions. Typically, such loans will prohibit prepayment for a certain period of time, and in some cases this period extends beyond the 15-year LIHTC Compliance Period. Examples of such loans are loans made by USDA – Rural Development (“RD”). RD Loans carry a 1% effective interest rate and amortize over 50 years. RD Loans obligated prior to - 10 - December 1989 could be prepaid after 20 years, but RD Loans made after December 1989 cannot be prepaid before the end of the 50-year term. In addition, even when prepayment is allowed, non-RD financed mortgages may have prepayment penalties or yield maintenance fees. These penalties would often be great enough to prevent an unrelated purchaser from purchasing such an Apartment Complex. Local Municipality and State Agreements. Local municipality and state agreements may include subsidized loans, real estate tax relief or a grant of funds. Most of these agreements require some income and/or rent restrictions, and in some cases these restrictions extend beyond the 15-year LIHTC Compliance Period. The terms of these restrictions may affect value. Conclusion. Twenty-one Apartment Complexes remain in the Partnership, each of which is subject to certain restrictions. Most are located in rural areas of the country, and may result in lower proceeds upon sale than urban properties. Based upon the General Partner’s and its affiliates’ experience and familiarity with the markets for government assisted low-income housing, the General Partner is of the view that a conservative approach to valuation is warranted. Accordingly, in preparing the Liquidation analysis that follows, the General Partner has assumed that each Apartment Complex would be sold for an amount equal to the mortgage indebtedness encumbering the Apartment Complex. However, since an actual purchaser may pay more or less than the outstanding mortgage indebtedness, due to changes in market or property conditions, or for other reasons, actual results of the Liquidation may differ significantly from the analysis presented in this Consent Solicitation Statement. The General Partner has not obtained appraisals for any of the 21 Apartment Complexes in the prior 12 months. Using the approach described above, the General Partner does not anticipate that the Limited Partners would receive any distributions upon Liquidation.Even if an asset were sold for an amount in excess of the outstanding mortgage debt, material distributions to the Limited Partners are not anticipated due to the liabilities at the Local Limited Partnership and Partnership levels. These liabilities include mortgages, liabilities to the Local General Partners, loans from the General Partner to the Partnership and management fees as to which the General Partner has deferred its priority in the past. In addition, a Local General Partner may not want to sell its Apartment Complex because of the limited amount of funds to be distributed upon such a sale. In such event, the General Partner may have to entice a Local General Partner to sell by agreeing to allow the Local General Partner to take a sales preparation fee that is not specified in the Local Partnership Agreement or to take a higher than stated percentage of the sales proceeds. Based on certain assumptions described in more detail below, the General Partner estimates that upon Liquidation, the Limited Partners would have taxable income or gain of approximately $432 per Unit, and that the Liquidation would free up approximately $1,365 per Unit in previously suspended passive losses that could be used to offset these gains and, after the Liquidation is complete, other unrelated income or gains. The method for calculating the estimated Liquidation proceeds is depicted below: - 11 - Estimated Results of Liquidation (1) Local Limited Partnership: Alpine Manor, L.P. $
